United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-150925-02 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. (Name of small business issuer in its charter) Delaware 26-3223040 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) Park Place Corporate Center One1000 Commerce Drive, 4th FloorPittsburgh, PA (Address of principal executive offices) (zip code) Issuer’s telephone number, including area code: (412)-489-0006 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15 (d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer,” “non accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. (A Delaware Limited Partnership) INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I. FINANCIAL INFORMATION (Unaudited) Item 1: Condensed Balance Sheets as of June 30, 2016 and December 31, 2015 3 Condensed Statements of Operations for the Three and Six Months ended June 30, 2016 and 2015 4 Condensed Statements of Comprehensive Loss for the Three and Six Months ended June 30, 2016 and 2015 5 Condensed Statement of Changes in Partners’ Capital for the Six Months ended June 30, 2016 6 Condensed Statements of Cash Flows for the Six Months ended June 30, 2016 and 2015 7 Notes to Condensed Financial Statements 8 Item2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item4: Controls and Procedures 17 PARTII. OTHER INFORMATION Item1: Legal Proceedings 18 Item6: Exhibits 19 SIGNATURES 20 CERTIFICATIONS 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED BALANCE SHEETS (Unaudited) June 30,2016 December31,2015 ASSETS Current assets: Cash $ $ Accounts receivable trade–affiliate Current portion of derivative assets Total current assets Gas and oil properties, net Long-term asset retirement receivable-affiliate Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Current liabilities: Accounts payable trade-affiliate $ $ Accrued liabilities Put premiums payable-affiliate Total current liabilities Asset retirement obligations Commitments and contingencies (Note 6) Partners’ capital: Managing general partner’s interest Limited partners’ interest (12,278 units) Accumulated other comprehensive income - - Total partners’ capital Total liabilities and partners’ capital $ $ See accompanying notes to condensed financial statements. 3 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, REVENUES Natural gas and oil $ (Loss) gain on mark-to-market derivatives Total revenues COSTS AND EXPENSES Production Depletion Accretion of asset retirement obligations General and administrative Total costs and expenses Net loss $ $ ) $ $ ) Allocation of net (loss) income: Managing general partner $ $ ) $ $ Limited partners $ $ ) $ $ ) Net loss per limited partnership unit $ $ ) $ $ ) See accompanying notes to condensed financial statements. 4 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) ThreeMonthsEndedJune30, SixMonthsEndedJune30, Net loss $ $ ) $ $ ) Other comprehensive loss: Difference in estimated hedge receivable - ) - ) Reclassification adjustment to net loss of mark-to-market gains on cash flow hedges - ) - ) Total other comprehensive loss - ) - ) Comprehensive loss $ $ ) $ $ ) See accompanying notes to condensed financial statements. 5 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED June 30, 2016 (Unaudited) Accumulated Managing Other General Limited Comprehensive Partner Partners Income (Loss) Total Balance at December 31, 2015 $ $ $ - $ Participation in revenues, costs and expenses: Net production revenues - Loss on mark-to-market derivatives - - Depletion - Accretion of asset retirement obligations - General and administrative - Net income (loss) - Other comprehensive loss - Distributions to partners - - Balance at June 30, 2016 $ $ $ - $ See accompanying notes to condensed financial statements. 6 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Six months Ended June 30, Cash flows from operating activities: Net loss $ $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depletion Non cash loss (gain) on derivative value ) Accretion of asset retirement obligations Changes in operating assets and liabilities: Decrease in accounts receivable trade-affiliate Increase in asset retirement receivable-affiliate ) Increase in accounts payable trade-affiliate - Increase (decrease) in accrued liabilities ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from the sale of tangible equipment - Net cash provided by investing activities - Cash flows from financing activities: Distributions to partners ) Net cash used in financing activities ) Net change in cash - Cash at beginning of period - Cash at end of period $ $ - See accompanying notes to condensed financial statements. 7 ATLAS RESOURCES PUBLIC #18-2009 (B)L.P. NOTES TO CONDENSED FINANCIAL STATEMENTS June 30, 2016 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS Atlas Resources Public #18-2009 (B)L.P. (the “Partnership”) is a Delaware limited partnership, formed on April8, 2008 with Atlas Resources, LLC serving as its Managing General Partner and Operator (“Atlas Resources” or the “MGP”). Atlas Resources is an indirect subsidiary of Atlas Resource Partners, L.P. (“ARP”) (OTC: ARPJ). Unless the context otherwise requires, references to “the Partnership,” “we,” “us” and “our”, refer to Atlas Resources Public #18-2009 (B) L.P.
